Title: Board of Admiralty to Nathaniel Shaw, Jr., 22 May 1780
From: Board of Admiralty
To: Shaw, Nathaniel, Jr.



Sir
May 22d. 1780

By letter from the Board dated the 9th instant you were directed to reserve the Continental Moiety of the prize Wines until farther Orders and to send the fruit by water to this place. but from the present scarcity of money here, and the urgent necessity for the same in Order to fit out and man two Ships of war now in this port we are compelled to direct that the Wines be immediately sold for ready money together with the Polacca &c as also the Fruit, if not already shipped pursuant to the former Order (excepting 12 Boxes to be reserved for the General) and that the whole Money Arising from the said sale be immediately sent to this Board and under a Safe gaurd if necessary. Mr. Ephraim Bill 2d Lieutenant of Marines to the Confederacy will deliver you this, who is directed at his return to call upon you, by whom we hope you will send us A[s] much Money as you can possibly collect, for without an immediate Assistance from you the Confederacy &c cannot be fitted for Sea.
We are sir Your Hble servts by Order.
John Brown secy
